Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Columbia Care and Rehabilitation Center
(CCN: 44-5465),

Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-176
Decision No. CR2212

Date: August 12, 2010

DECISION

Petitioner, Columbia Care and Rehabilitation Center (Petitioner or facility), is a long term
care facility located in Columbia, Tennessee, that participates in the Medicare program.
During a fire drill, conducted September 14, 2009, four of its six exits doors would not
unlock, and its smoke barrier doors failed to close. Based on these failings and other
cited deficiencies, the Centers for Medicare and Medicaid Services (CMS) determined
that the facility was not in substantial compliance with Medicare requirements. CMS
also determined that the facility’s fire safety deficiencies posed immediate jeopardy to
resident health and safety. CMS imposed civil money penalties (CMPs) of $6,800 for
one day of immediate jeopardy, and $200 per day for 44 days of noncompliance that was
not immediate jeopardy.

Petitioner here challenges only the deficiencies cited at the immediate jeopardy level.
CMS moves for summary judgment, which Petitioner opposes.

For the reasons set forth below, I find that CMS is entitled to summary judgment. The
undisputed evidence establishes that the facility was not in substantial compliance with
Medicare requirements and that its deficiencies pose immediate jeopardy to resident
health and safety.

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act §1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
greater risk to resident health and safety than “the potential for causing minimal harm.”
42 CFR. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance. Act § 1864(a);
42 C.F.R. § 488.20. The regulations require that each facility be surveyed once every
twelve months and more often, if necessary, to ensure that identified deficiencies are
corrected. Act § 1819(g)(2)(A); 42 C.F.R. §§ 488.20(a), 488.308.

Here, following an annual re-certification survey, conducted from September 14-16,
2009, CMS determined, among other findings, that the facility was not in substantial
compliance with 42 C.F.R. §§ 483.25(h) (tag F323 — accident prevention and
supervision) and 483.75 (tag F490 — administration), as well as provisions of the Life
Safety Code of the National Fire Protection Association (LSC). CMS also determined
that these deficiencies posed immediate jeopardy to resident health and safety. CMS Exs.
1, 2; P. Ex. 3. Based on these deficiencies, CMS imposed a $6,800 per instance CMP. P.
Ex. 3.

Petitioner timely requested a hearing. CMS has filed a motion for summary judgment
with a brief in support (CMS Br.). Petitioner filed its opposition brief (P. Br.). CMS has
submitted 4 exhibits (CMS Exs. 1-4). Petitioner has submitted 5 exhibits (P. Exs. 1-5).

' Based on both the health and LSC survey findings, CMS cited additional deficiencies at
lower scope and severity levels. CMS Exs. 1, 2. CMS also determined that the facility
returned to substantial compliance on October 29, 2009. CMS Br. at 2. Petitioner does
not challenge these deficiencies, so they are final and binding and establish that the
facility was not in substantial compliance with program requirements. 42 C.F.R. §
498.20(b). They provide a sufficient basis for imposing a penalty. Act § 1819(h); 42
C.F.R. § 488.402.
IL. Issues
I consider whether summary judgment is appropriate.

On the merits, I consider: 1) whether the facility was in substantial compliance with 42
C.F.R. §§ 483.25(h), 483.75, and the LSC; and 2) if the facility was not in substantial
compliance with these requirements, whether its deficiencies pose immediate jeopardy to
resident health and safety.

Except to challenge the immediate jeopardy finding (which led to CMS’s imposing a
higher-range penalty), Petitioner does not claim that the amount of the CMP is
unreasonable, so that issue is not before me.

II. Discussion

A, CMS is entitled to summary judgment, because the
undisputed evidence establishes that the facility failed to
monitor and maintain the proper operation of its fire
alarm system. As a result: 1) the resident environment
was not as free of accident hazards as possible, as 42
CF.R. § 483.25(h) required; 2) the facility was not
administered in a manner that would effectively ensure
that its residents maintain their highest practicable well-
being and safety, as 42 C.F.R. § 483.75 required; and 3)
the facility did not meet applicable provisions of the
LSC.

Summary judgment. Summary judgment is appropriate here, because this case presents
no issue of material fact, and its resolution turns on questions of law. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Livingston Care Ctr. v. United States
Dep’t of Health and Human Servs., 388 F.3d 168, 173 (6th Cir. 2004). See also Illinois
Knights Templar Home, DAB No. 2274 at 3-4 (2009) (citing Kingsville Nursing Ctr.,
DAB No. 2234 at 3-4 (2009)). Although Petitioner opposes summary judgment, it has
not challenged a single material fact. Instead, it makes the wholly legal argument that the
immediate jeopardy determination, like the noncompliance finding, “must be supported
by substantial evidence on the administrative record as a whole.” P. Br. at 6. Not only
does this fail to raise a material fact, nothing in CMS’s submissions even suggests that
CMS disagrees with Petitioner’s statement of that legal standard.

Regulatory requirements. Under the statute and the “quality of care” regulation, each
resident must receive, and the facility must provide, the necessary care and services to
allow a resident to attain or maintain the highest practicable physical, mental, and

psychosocial well-being, in accordance with the resident’s comprehensive assessment
and plan of care. Act § 1819(b); 42 C.F.R. § 483.25. To achieve this goal, the facility
must “ensure” that the resident’s environment remains as free of accident hazards as
possible. Briarwood Nursing Ctr., DAB No. 2115, at 5 (2007); Guardian Health Care
Center, DAB No. 1943, at 18 (2004) (citing 42 C.F.R. § 483.25(h)(2)).

The facility must also be administered in a manner that enables it to use its resources
effectively and efficiently to attain or maintain the highest practicable physical, mental,
and psychosocial well-being of each resident. 42 C.F.R. § 483.75.

Finally, the facility must be designed, constructed, equipped, and maintained to protect
the health and safety of its residents, personnel, and the public. In this regard, it must
meet provisions of the LSC. Act § 1819(d)(2)(B); 42 C.F.R. § 483.70(a). The LSC is a
set of fire protection requirements designed to provide a reasonable degree of safety from
fires. Among other requirements, the LSC mandates that smoke barrier doors close
automatically when the facility’s alarm system is activated. CMS Ex. 2 at 2-3. Locked
exit doors must unlock during the activation of the alarm system. CMS Ex. 2 at 345-46.

Application of law to the undisputed facts. The parties agree that part of the LSC survey
included a fire drill, which was conducted on September 14, 2009. During the drill, the
facility’s two smoke barrier doors did not close, and four of six exit doors on the
facility’s main residential level did not unlock. CMS Ex. 1 at 10; CMS Br. at 2; P. Br. at
1. The facility thereafter called in the fire alarm company, and service workers came out
that same day to repair the equipment failure. P. Ex. 1 at 5.

Petitioner argues that it should not be held accountable for the system’s failure, because,
prior to the September 14 drill, it did not know, or have reason to know, that its system
was not working properly. In fact, the undisputed evidence establishes otherwise. As
Petitioner acknowledges, its system had been malfunctioning since at least July 3. A fire
alarm service order, dated July 3, 2009, describes problems with door locks not releasing
during a fire alarm. According to the order, the relay controlling the doors’ magnetic
locks did not work, or worked intermittently. CMS Ex. | at 13; see P. Ex. | at 5
(highlighting that the system required repairs on May 21, July 3, August 25, August 26,
and August 31, 2009).

> Neither party cited the relevant provisions of the LSC, but they agree that these are LSC
requirements.
The facility installed a new alarm panel on August 25-26, 2009. CMS Ex. | at 12-14;
CMS Ex. 3.°> However, that system soon required repair. On August 31, 2009, the alarm
company workers found “several wires connected incorrectly.” The system then required
additional repairs on September 15. CMS Ex. | at 14 (asserting that workers “made
corrections in panel and [junction] box cabinets to wiring and replaced relays to get
system operational again.”’). Notwithstanding the problems it had with the alarm system
after installing the new alarm panel, the facility did not test it by conducting a single fire
drill. CMS Ex. 1 at 12; P. Ex. 1 at 5; P. Ex. 4 at 4 (noting prior to survey, the last fire
drill was conducted on August 21, 2009).

Petitioner points to its having conducted an abundance of fire drills, but all were prior to
its (apparently incorrectly) installing the new alarm panel. Petitioner admits that the new
system did not function properly, requiring additional repairs on August 31. The facility
thus had ample reason to suspect that its alarm system might malfunction. After all,
repairs had been made before, with the system pronounced functional when it was not.
Yet, the facility conducted no drills to test it. In this regard, the facility fell short of its
regulatory obligations. As the Departmental Appeals Board (Board) explained in Sunset
Manor:

[The facility’s] responsibility was not merely to have an
alarm system installed and operational. That requirement is
just one element of a facility’s overarching obligation under
section 483.70 to equip and maintain its facility in a manner
that actually does “protect the health and safety of residents,”
as well as staff and the public. Hence, the facility must do
more than merely hook up its fire alarm system . . . and hope
for the best. It must take reasonable steps to ensure that its
alarm system and associated protocols operated to achieve
their intended purpose in the circumstances for which they
were designed.

Sunset Manor, DAB No. 2155, at 11 (2008).

> The facility failed to submit the new alarm panel for State Agency approval. Petitioner
concedes that the system must be approved; however, Petitioner questions whether that
approval must precede installation. Petitioner points out that it needed to make
immediate repairs, so it did not have time for advance approval. P. Br. at 4. This may
be, but weeks passed without the facility’s notifying the state. Following the survey, the
facility sent to the state agency the specifications for the replacement fire alarm panel,
which were subsequently approved. P. Ex. 1 at 1 (Miller Affidavit § 6). Of course, by
the time they submitted the information, the new system had failed and been repaired.
Because the facility did not take the “reasonable step” of conducting at least one fire drill
to ensure that its new alarm system operated properly, the facility did not ensure that the
resident environment was as free of accident hazards as possible (42 C.F.R. § 483.25(h)),
nor that all requirements of the LSC were met (see 42 C.F.R. § 483.70(a)). Further, these
deficiencies establish that the facility was not administered in a manner that enabled it to
use its resources effectively and efficiently to maintain the highest practicable well-being
of its residents (42 C.F.R. § 483.75). The facility was therefore not in substantial
compliance with Medicare requirements.

B. CMS’s immediate jeopardy finding is not clearly
erroneous.

Petitioner challenges the immediate jeopardy determination. It again argues that it could
not have foreseen the alarm system’s malfunction and points out that, after the alarm
system malfunctioned, it quickly corrected the problems. In Petitioner’s view, these
factors preclude my finding immediate jeopardy.

Immediate jeopardy exists if a facility’s noncompliance has caused or is likely to cause
“serious injury, harm, impairment, or death to a resident.” 42 C.F.R. § 488.301.

CMS’s determination as to the level of a facility’s noncompliance (which would include
an immediate jeopardy finding) must be upheld, unless it is “clearly erroneous.” 42
C.F.R. § 498.60(c). The Board has observed repeatedly that the “clearly erroneous”
standard imposes on facilities a “heavy burden” to show no immediate jeopardy, and has
sustained determinations of immediate jeopardy where CMS presented evidence “from
which ‘[o]ne could reasonably conclude’ that immediate jeopardy exists.” Daughters of
Miriam Ctr., DAB No. 2067 at 7, 9 (2007); Barbourville Nursing Home, DAB No. 1931
at 27-28 (2004) (citing Koester Pavilion, DAB No. 1750 (2000)).

Petitioner has not come close to meeting this standard. First, as the above discussion
shows, Petitioner had ample notice that its alarm system might not function properly
when needed, but did not once test its new system by conducting a fire drill. Second, that
it promptly brought in workers to correct the system’s problem may have justifiably
limited the period of immediate jeopardy to one day; however, it neither eliminated the
deficiency, nor decreased its scope and severity.

Indeed, Petitioner’s failure to ensure that its new alarm system worked properly created a
situation likely to cause serious injury, harm, impairment, or death to a resident.
Because the smoke barrier doors would remain open during a fire, the fire and its
accompanying smoke would have spread, unchecked, through the residences. And,
because the exit doors remained locked and could not be opened, facility residents and
staff could have been locked in a burning building. Because of this, I do not find clearly
erroneous CMS’s determination that the facility’s failure to ensure that its alarm system
worked properly posed immediate jeopardy to resident health and safety.

IV. Conclusion

For the reasons discussed above, | find that the facility was not in substantial compliance
with the Medicare requirements. Its deficiencies posed immediate jeopardy to resident
health and safety, and I affirm as reasonable the penalty imposed.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

